           Case 1:20-cv-05761-LGS Document 19 Filed 09/18/20 Page 1 of 2


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 -------------------------------------------------------------X
                                                              :
 ERICA MENDOZA,                                               :
                                              Plaintiff,      :
                                                              :   20 Civ. 5761 (LGS)
                            -against-                         :
                                                              :        ORDER
 KIDZ KORNER OF NEW ROCHELLE INC., et :
 al.,                                                         :
                                                              :
                                              Defendants. X
 -------------------------------------------------------------

LORNA G. SCHOFIELD, District Judge:

        WHEREAS, the Order, dated August 3, 2020, required the parties to file a proposed joint

letter and case management plan no later than seven days before the initial pretrial conference

scheduled for September 24, 2020, at 10:50 a.m., or by September 17, 2020, (Dkt. No. 13);

        WHEREAS, on August 25, 2020, Plaintiff filed affidavits of service (Dkt. Nos. 17, 18)

showing that Defendants were served on August 20, 2020 and were required to respond to the

Complaint by September 10, 2020;

        WHEREAS, Defendants have not appeared in this case, and the parties failed to file the

joint letter or proposed case management plan. It is hereby

        ORDERED that, if Plaintiff is in communication with Defendants, the parties shall file

the joint letter and proposed case management plan as soon as possible and no later than

September 21, 2020, at noon, and shall explain why they have not complied with the Court’s

deadlines. If Defendants refuse to cooperate in the preparation of these documents, Plaintiff shall

prepare and file them. If Plaintiff is not in communication with Defendants, no later than

September 21, 2020, at noon, Plaintiff shall file a letter (1) requesting adjournment of the initial

pretrial conference for up to 30 days and (2) proposing a date prior to the conference to file

default judgment papers as provided in the Court’s Individual Rules, Appendix A. It is further
          Case 1:20-cv-05761-LGS Document 19 Filed 09/18/20 Page 2 of 2


       ORDERED that Plaintiff shall serve a copy of this Order on Defendants and shall file

affidavits of service no later than September 24, 2020.

Dated: September 18, 2020
       New York, New York




                                                2
